     Case 1:17-cv-00596-AWI-JLT Document 60 Filed 09/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10    JACK CHURCH,                                     Case No.: 1:17-cv-00596-AWI-JLT (PC)

11                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, GRANTING
12            v.                                       DEFENDANT’S MOTION FOR SUMMARY
                                                       JUDGMENT, DENYING PLAINTIFF’S
13    J. NAFTZGER,                                     CROSS-MOTION FOR SUMMARY
                                                       JUDGMENT, AND DENYING MOTION
14                       Defendant.                    TO STRIKE
15                                                     (Docs. 43, 48, 53, 55)

16

17          Plaintiff Jack Church is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action. Plaintiff’s sole operative claim is for an alleged procedural due process

19   violation under 42 U.S.C. § 1983. (Doc. 21 at 3.) This matter was referred to a United States

20   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 29, 2019, Defendant J. Naftzger filed a motion for summary judgment. (Doc.

22   43.) Plaintiff filed an opposition and cross-moved for summary judgment. (Doc. 48.) Plaintiff also

23   filed a motion to strike “Defendant’s changed pleadings,” i.e., Defendant’s reply to Plaintiff’s

24   opposition. (Doc. 53.)

25          On November 5, 2019, the assigned magistrate judge issued findings and

26   recommendations to grant Defendant’s motion for summary judgement, deny Plaintiff’s cross-

27   motion for summary judgment, and deny Plaintiff’s motion to strike. (Doc. 55.) The magistrate

28   judge found that, according to the uncontested facts, Plaintiff did not suffer a due process
     Case 1:17-cv-00596-AWI-JLT Document 60 Filed 09/17/20 Page 2 of 3


 1   violation. (See id. at 1-2, 9-11.) The magistrate judge also found that, in his reply, Defendant only

 2   addressed issues raised in his motion for summary judgment and in Plaintiff’s opposition; thus,

 3   his reply was proper. (See id. at 11.)

 4          Plaintiff filed objections on December 27, 2019, to which Defendant filed a reply. (Docs.

 5   58, 59.) Plaintiff argues that the Court should not dismiss this action “because he failed to

 6   articulate and state a properly stated claim,” and Federal Rule of Civil Procedure 15 and the

 7   liberal pleading standards for pro se litigants oblige the Court to grant him leave to amend his

 8   complaint. (Doc. 58 at 1-2.) Plaintiff states that, had he properly drafted his complaint, he would

 9   have included a claim that “Defendants acted with … deliberate indifference to his medical
10   condition.” (Id. at 2.) Plaintiff does not address the findings regarding his motion to strike.

11          The Court does not find it proper to allow Plaintiff to amend his complaint at this late

12   stage of litigation. Plaintiff filed this action in April of 2017, and the deadline for parties to amend

13   their pleadings and complete discovery expired on July 11, 2019. (Docs. 1, 29). Thus, the Court

14   would be required to reopen discovery and significantly delay this action if it were to grant

15   Plaintiff leave to amend. See Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986

16   (9th Cir. 1999) (“A need to reopen discovery and therefore delay the proceedings supports a

17   district court’s finding of prejudice from a delayed motion to amend the complaint.”).

18   Furthermore, Plaintiff attempted to raise a deliberate indifference claim in his first amended

19   complaint, but the Court found it incognizable and ordered it dismissed. (See Doc. No. 21 at 3;
20   see also Doc. No. 19 at 7-10.) Further, Plaintiff fails to articulate any facts that support a

21   cognizable claim as part of his objections. This suggests futility. Therefore, the Court finds that

22   Plaintiff’s has failed to demonstrate that permitting an amendment at this late juncture is

23   appropriate; his request will be denied. See Lockheed Martin Corp., 194 F.3d at 986.

24          Regarding Plaintiff’s due process claim, the magistrate judge did not recommend

25   dismissal because Plaintiff failed to properly state a claim on which relief can be granted. The

26   magistrate judge already found that Plaintiff stated a viable due process claim in its first screening
27   order. (Doc. 10.) Rather, the magistrate judge found that that undisputed facts show that Plaintiff

28   did not suffer a due process violation under federal law. (Doc. 55 at 10-11.)
                                                       2
     Case 1:17-cv-00596-AWI-JLT Document 60 Filed 09/17/20 Page 3 of 3


 1          Plaintiff also argues that Defendant should not be subject to qualified immunity. (Doc. 58

 2   at 3.) However, the magistrate judge did not reach the issue of qualified immunity because it

 3   found that Plaintiff’s due process rights were not violated. (Doc. 55 at 5.)

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings

 6   and recommendations to be supported by the record and proper analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The findings and recommendations issued on November 5, 2019, (Doc. 55), are

 9                  ADOPTED in full;
10          2.      Defendant’s motion for summary judgment, (Doc. 43), is GRANTED;

11          3.      Plaintiff’s motion for summary judgment, (Doc. 48), is DENIED;

12          4.      Plaintiff’s motion to strike, (Doc. 53), is DENIED; and,

13          5.      The Clerk shall CLOSE this case.

14
     IT IS SO ORDERED.
15

16   Dated: September 17, 2020
                                                  SENIOR DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                        3
